    Case: 1:20-cv-04423 Document #: 43 Filed: 10/23/20 Page 1 of 2 PageID #:4283




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

VOLKSWAGEN GROUP OF AMERICA,
INC.,                                                Case No. 20-cv-04423

                        Plaintiff,                   Judge Charles R. Norgle
       v.
                                                     Magistrate Judge Jeffrey Cole
77977 STORE, et al.,
                        Defendants.


                       NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Volkswagen

Group of America, Inc. (“Plaintiff”) hereby dismisses this action with prejudice as to the following

Defendants:

               Defendant Name                                         Line No.
                     Gabbro                                              66
                 bagsbeststore                                           93
                 bridesshome                                             95
                  dia_motors                                             97
                   enjoy-buy                                             99
                 finebuy-store                                          102
                 global_funny                                           103
                   lightingest                                          108
                nuovomallstore                                          113
                   onlifeshop                                           114
                    sis-union                                           115
   Case: 1:20-cv-04423 Document #: 43 Filed: 10/23/20 Page 2 of 2 PageID #:4284




Dated this 23rd day of October 2020.   Respectfully submitted,


                                       /s/ Allyson M. Martin
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Allyson M. Martin
                                       Thomas J. Juettner
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080 / 312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       amartin@gbc.law
                                       tjjuettner@gbc.law

                                       Counsel for Plaintiff
                                       Volkswagen Group of America, Inc.




                                          2
